21-1868-cv
Goncharuk v. IRS

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of March, two thousand twenty-two.

PRESENT:           JOSÉ A. CABRANES,
                   REENA RAGGI,
                   SUSAN L. CARNEY,
                                Circuit Judges.


IRINA GONCHARUK,

                          Plaintiff-Appellant,                     21-1868-cv

                          v.

INTERNAL REVENUE SERVICE,

                          Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                Irina Goncharuk, pro se, Brooklyn, NY.

FOR DEFENDANT-APPELLEE:                                 No appearance.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (William F. Kuntz, II, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the July 1, 2021 judgment of the District Court be and
hereby is AFFIRMED.


                                                  1
         Plaintiff Irina Goncharuk, pro se, filed suit against the Internal Revenue Service (“IRS”) in the
District Court alleging violations of her civil rights. Plaintiff’s allegations appear to be that she was
the victim of a scam in which an individual claiming to be an officer of the Federal Reserve called
Plaintiff and convinced her to withdraw funds from her bank account, convert them to
cryptocurrencies, and transfer the money to the perpetrators of the scam. We construe these
pleadings liberally, interpreting them to raise the strongest arguments they suggest. Erickson v. Pardus,
551 U.S. 89, 94 (2007).

       The District Court dismissed Plaintiff’s complaint sua sponte pursuant to 28 U.S.C.
§ 1915(e)(2)(B). We review such a dismissal de novo. Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d
486, 489 (2d Cir. 2018).

         The District Court correctly concluded that the IRS is not a proper defendant because claims
against it are barred by sovereign immunity. See Liffiton v. Keuker, 850 F.2d 73, 77 (2d Cir. 1988)
(affirming dismissal of a suit raising constitutional claims against the IRS for lack of jurisdiction
based on sovereign immunity). To the extent Plaintiff attempts to assert a claim under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), such a claim must be
brought against individual officers, not federal agencies. See Arar v. Ashcroft, 585 F.3d 559, 571 (2d
Cir. 2009) (en banc). But even liberally construed, Plaintiff’s complaint fails to provide a plausible
basis to conclude that any federal officer was actually involved. See generally Ashcroft v. Iqbal, 556 U.S.
662, 681–82 (2009) (holding allegations of intentional denial of constitutional rights insufficient to
state plausible claim in light of more likely alternative explanation for challenged conduct).

                                           CONCLUSION

       We have reviewed all of the arguments raised by Plaintiff on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the July 1, 2021 judgment of the District
Court.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk of Court




                                                    2